Citation Nr: 0707210	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for left foot 
hammertoes.

4.  Entitlement to service connection for right foot 
hammertoes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1951 to June 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

A rating decision dated in February 2005 denied an increased 
rating for the veteran's service-connected PTSD.  The veteran 
has not expressed disagreement with that rating decision, and 
the issue of an increased rating for PTSD is not before the 
Board.

The issues of entitlement to service connection for left and 
right foot hammertoes are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or within 
a year of discharge from service, and the objective medical 
evidence fails to establish a nexus or link between any 
current hearing loss and any incident of the veteran's active 
service.

2.  Tinnitus was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between any current 
tinnitus and any incident of the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2003, and August 2003, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  VCAA notice was provided 
to the appellant prior to the initial adjudication.  
Pelegrini.

In light of the Board's denial of the veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records (as well as some 
reports from the Surgeon General's Office (SGO)), a letter 
from the veteran's private physician, and an August 2003 VA 
audiological examination are associated with the claims file.  
While the veteran's claims folder was not reviewed prior to 
the examination, the reported history considered by the 
examiner was consistent with the evidence of record.  Hence, 
there is no prejudice to the veteran.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss or tinnitus (as organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

Hearing loss and Tinnitus

Service medical records show no complaints of hearing loss or 
tinnitus.  The June 1953 discharge examination report 
indicates that the veteran's ears were clinically evaluated 
as normal and that he had 15/15 hearing in both ears.  The 
veteran specifically denied having any ear trouble on the 
Medical History portion of the June 1953 separation 
examination.

A September 1953 VA examination report indicates that the 
veteran's ears were clinically evaluated as normal and that 
he had 20/20 hearing in both ears.

The veteran was afforded a VA audiometric evaluation in 
August 2003.  The veteran reported hearing loss and tinnitus 
ten years prior.  The veteran stated that he was exposed to 
significant gunfire during service, without hearing 
protection, while serving in an artillery unit.  The veteran 
reported that as a civilian he had been a butcher and a 
grinder in a packinghouse.  The veteran attributed his 
hearing loss and tinnitus to his tenure in the military.  
Bilateral hearing loss disability for VA purposes was 
demonstrated on audiometric examination.  See 38 C.F.R. 
§ 3.385 (2006).  The diagnoses included bilateral 
sensorineural hearing loss.  The VA examiner opined that the 
veteran's hearing loss and tinnitus were not likely related 
to service.

As noted, the veteran's service discharge examination report 
reflected that the veteran's ears were clinically evaluated 
as normal and that he had 15/15 hearing in both ears.  The 
evidence of record reveals that the first medical evidence of 
bilateral hearing loss and tinnitus was in August 2003.  
However, even if it is conceded that the veteran sustained 
acoustic trauma in service, the record contains no medical 
evidence relating the veteran's current hearing loss and 
tinnitus to his period of service.  Indeed, the August 2003 
VA examiner specifically opined that the veteran's hearing 
loss and tinnitus were not likely related to service.  As 
noted above, the August 2003 VA examiner did not have the 
veteran's claims file available for review.  However, the 
reported history considered by the examiner was consistent 
with the evidence of record.  The August 2003 VA examiner's 
opinion was based on the correct history provided by the 
veteran that no audiological complaints or findings were 
noted until 10 years earlier, in 1993, decades after service.  
This is consistent with the evidence of record which 
demonstrates that the veteran made no complaints concerning 
his ears on the September 1953 VA examination (conducted 
shortly following his discharge from service), and his 
hearing was reported as 20/20 at that time.  In short, there 
is no medical evidence or opinion indicating that the 
veteran's bilateral hearing loss and tinnitus are related to 
service.

Since the medical evidence of record fails to indicate that 
the veteran experienced hearing loss or tinnitus during 
service, within a year of discharge from service, or that his 
current hearing loss and tinnitus are in any way related to 
service, service connection for bilateral hearing loss and 
tinnitus is not warranted.

As the preponderance of the evidence is against the claims, 
entitlement to service connection for bilateral hearing loss 
and tinnitus must be denied.

Conclusion

To the extent that the veteran may be claiming any disability 
at issue is a result of acoustic trauma in service, 
consistent with the circumstances of his service, including 
any combat, the Board notes that the provisions of 38 
U.S.C.A. § 1154 do not obviate the requirement that a veteran 
must submit medical evidence of a current disability and a 
causal relationship between his current disability and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even when acoustic trauma in service is 
conceded, the veteran must provide satisfactory evidence of a 
relationship between his service and a current disability at 
issue.  While the Board is very respectful of the veteran's 
service, the required type of evidence is lacking in this 
case.

The Board does not doubt the sincerity of the veteran's 
opinions regarding these issues, and the Board has reviewed 
his statements made in support of the claims.  However, a 
layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

In a June 2002 letter, the veteran's private physician noted 
that the veteran had received VA treatment for his feet in 
January 2000 and April 2002 at the Jefferson Barracks VA 
Hospital Clinic.  A review of the claims file appears to 
reveal that such records are not associated with the claims 
file, and the VA treatment records pertaining to the feet 
appear to be from the John Cochran VA facility dated 
beginning in May 2003.  (Earlier dated VA clinical records 
are also from John Cochran VA facility and do not appear to 
reflect any treatment of the feet.)  In short, not all VA 
records concerning the feet appear to be associated with the 
claims file.  As such records are relevant to the issue of 
service connection for hammertoe disability, they should be 
obtained and associated with the claims file to ensure a 
complete record for appellate review.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is hereby REMANDED for the following:

1.  All VA medical records pertaining to 
examination or treatment the veteran 
received for his feet, to include records 
from the Jefferson Barracks VA Hospital 
podiatry clinic, dated January 12, 2000 
and April 10, 2002, and any records from 
the John Cochran VA facility not already 
associated with the claims file, should 
be secured and associated with the claims 
file.  The RO should review all 
additional records received, and if they 
suggest further development (for example, 
a VA examination), arrange for such 
development.

2.  The RO should then readjudicate the 
issues of entitlement to service 
connection for left and right hammertoes.  
If they remain denied, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


